(m

FILED

MAR 2 2 2013
UNITED srATEs DISTRICT couRr clark u s m
FGR THE DISTRICT OF COLUMBIA courts rating "é'.~'s'frl§ 3?'5'3'1’,‘$§§13

Tiayon Karde11 Evans, )
)
Piainrirf, )
)

v. ) civil A¢ti@n N@. 13 374
)
Wi11iam K.Suter, )
)
Defendant. )

MEMoRANDUM oPINIoN

This action is before the Court on its initial review of plaintiffs pro se complaint and
application to proceed in forma pauperis. The Court will grant the application and dismiss the
complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring
dismissal of an action "at any time" the Court determines that it lacks subject matter
jurisdiction).

Plaintiff, a prisoner at the Federal C0rrectional Institution E1kton in Lisbon, Ohio, sues
the Clerk of the United States Supreme Court for refusing to file his application for a writ of
habeas corpus addressed to Justice Elena Kagan. Compl. 1111 8-12. P1aintiff seeks $l .2 million in
damages. Id. at 5. This Court lacks jurisdiction to review the decisions of the United States
Supreme Court, including those of its Clerk of Court. In re Marin, 956 F.2d 339, 340 (D.C. Cir.
1992); see Panko v. Rodak, 606 F.Zd 168, 171 n.6 (7th Cir. 1979), cerl. deniea', 444 U.S. 1081
(1980) ("It seems axiomatic that a lower court may not order the judges or officers of a higher

court to take an action."). Therefore, this case will be dismissed with prejudice. A separate

Order accompanies this Memorandum Opinio l y 7 /
/
° °rC